Citation Nr: 1757695	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-30 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to April 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

A notice of disagreement was received in November 2011, a statement of the case was issued in August 2012, and a substantive appeal was received in October 2012.

In May 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In February 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDING OF FACT

The Veteran did not exhibit a chronic back disability in service or within one year after discharge from service, and a back disability is not otherwise shown to be associated with his active service or with a service-connected disability.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the Veteran's military service, or by a service-connected disability, nor may such a relationship be presumed.  38 U.S.C. §§ 1111, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by letters that were sent to the Veteran in December 2010 and April 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.  Efforts to obtain private medical records from Drs. B.B. and E.W. were ultimately unsuccessful, as were attempts to obtain treatment records from the Veteran's 1998 or 1999 surgeries from the VA Medical Center (VAMC) in Boise, Idaho.  The AOJ followed the appropriate steps to attempt to obtain these records pursuant to 38 C.F.R. § 3.159.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Chronic diseases, such as degenerative arthritis and intervertebral disc syndrome, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'"  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  In order to be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service....  [T]he disease identity must be established and the diagnosis not be subject to legitimate question."  Id.  In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  See Walker, supra.  

A disability that is proximately due to, or results from, a service-connected disease injury shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection on the basis of aggravation is permitted.  38 C.F.R. § 3.310(b).  Compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

This claim arises from a December 2009 claim to reopen.  In terms of a current disability, the Veteran has been diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome during the period that is covered by this appeal.  (See June 2017 VA back conditions examination report.)  

The Veteran has attributed a current low back disability to (1) an altered gait caused by a service-connected right foot disability, (2) a back strain that he suffered and for which he sought treatment after slipping in service, or (3) wear and tear from his in-service activities.

He contends that he has been having low back pain since he slipped while walking in December 1988.  (See June 2017 VA back conditions examination report; January 1989 service treatment record.)  He has also stated that his back disability was either caused or aggravated by his service-connected right foot disability.  

Service treatment records reflect he was seen for low back pain of one month's duration in January 1989.  It was noted that he had a history of a cracked L3-4 from a motorcycle accident several years ago.  No bony abnormalities were found on x-ray.  The Veteran's back was normal when examined in February 1989, and there was no mention of any back difficulty.  Service treatment records also reflect that the Veteran was eventually found to have suffered a fracture of the right midfoot after hearing his ankle pop while playing basketball in March 1989.  For several months following the injury, he was in and out of casts and used crutches, and he was still experiencing symptoms in February 1990.  The Veteran was found to weigh 213 pounds in February 1990 and was counseled about his weight from October 1989 through the March 1990 determination that his weight was a bar to reenlistment.  

The earliest relevant post-service medical records are dated in 1999.  A November 1999 record notes that the Veteran was taking Naproxen for back pain.  A January 2000 record notes that the Veteran had back surgery one year ago.  An April 2000 record notes that the Veteran hurt his back three years ago in June and that he had back surgery in June 1998.  He also had unsuccessful outpatient surgery in 1997.  

A March 2001 VA medical record notes that the Veteran had an L4-L5 laminectomy in 1998 and that he has had decreased motility since his back surgery.  A July 2001 record notes that the Veteran was status post lumbar discectomy and partial fusion of L4-L5, L5-S1 in 1998.  It was also noted that he is overweight.  An April 2002 record notes that the Veteran has occasional low back pain and that he is obese.

A September 2004 VA medical record notes that the Veteran reported that his back pain began early in military life.  He reported that he had back surgery in 1998 and was doing okay since the surgery.

In December 2005, the Veteran sought treatment for low back pain that had begun three days earlier when he was turning over in bed and felt a pop in his back.  
A March 2008 record notes that the Veteran has a history of chronic low back pain since 1987, and he last had surgery in 1999.  A June 2008 record notes that the Veteran had an acute low back strain on top of chronic low back pain when playing with his baby.

On his July 2006 claim, in connection with a prior adjudication of this issue, the Veteran reported that his back injury occurred in March 1988.  He reported that he received treatment in Germany.  The records of that treatment are contained in the Veteran's service treatment records.  The earliest post-service treatment he noted was from Dr. B.B. from July 1997 through July 1998.  He reported that he next received treatment from a private physician, Dr. E.W., from August 1998 to August 1999.  He contends that his injured right foot created problems in mobility, which in turn caused overcompensation on the left side, resulting in low back problems.  He further contends that, combined with repetitive jarring from marching and running, the back problems created disc damage, resulting in surgery.  July 2009 records note that the Veteran started experiencing shooting lower back pain that had started the day before when he lifted something too heavy.  It was noted that he had been driving back and forth to Los Angeles and that he was in the middle of a move.

On his current claim, received by VA in December 2009, the Veteran reported that, "[a]ccording to my current [primary care physician], the back pain is worsened by the fact [that] I overcompensate for the injury on my right side which places more pressure on my left side."  He noted that he had to wear a cast on his right foot for several months during service and that he still favors his right side whenever doing anything strenuous.

A December 2009 letter from Dr. C.L. notes that the Veteran had an operation/serious injury of the low back with an apparent onset date of 1997 and surgery in 1998.  It notes that he had a discectomy/discotomy L4/L5 and L5/S1 in 1998-1999.  

On a November 2010 records request authorization for Dr. M.H., who performed the Veteran's upper back surgery in the spring, the Veteran noted that Dr. M.H. gave "notice of long term injury to the back in the lower back as seen on MRI."  The Veteran had noted that his treatment with Dr. M.H. had begun in May 2010.  The Veteran's complete treatment records from Dr. M.H. have been obtained and associated with the claims file.  

The records from Dr. M.H. do not conform to the Veteran's description.  A May 2010 record notes that there is an MRI scan of the spine.  With respect to the low back, it reads that "[i]n the lumbar spine there is evidence of postoperative change and subtle findings at the L5-S1 right-sided level affecting the foramen."  It also notes that the Veteran's past medical history includes lumbar disc surgery two times in the 1990s.  This record notes that the Veteran was seeking treatment for "a substantial injury" that was noted to be "a lifting injury" that he suffered "while moving furniture and boxes."  The record itself, including the "Chief Complaint" that was noted and the discussion of treatment options, clearly reflects that the injury at issue was a cervical spine injury rather than a low back injury.  The remainder of these records pertains exclusively to his neck.

An August 2010 record reflects the Veteran sought treatment for back pain and muscle spasm.  The Veteran was assessed as having severe left lumbar muscle spasm, weakness of left L2-3-4, and spinal degeneration that often progresses up and down line from previous surgery.

An October 2010 record notes that the Veteran has a history of three lumbar surgeries, the last in 1999.  

On a November 2010 claim form, the Veteran reported that he has had back pain with surgeries since discharge.  He reported that he suffered from low back pain after walking in a walking cast on the right leg for months.

The December 2010 VA examination report contains a detailed description of the Veteran's medical history, physical examination, and diagnostic testing.  Based on the above, the examiner diagnosed "mechanical pain w/ mild residual L-5 L. root dysfunction."  He stated that the Veteran's diagnosis does not include low back arthritis.  He opined that it is not related to the alleged abnormal walking due to the service-connected right foot disability.  The examiner noted that, while there is some mild sclerosis of the lower facets, it is not out of line for his age, his weight, or other activities unrelated to service.  The examiner noted that there was only the most minimal documentation of a back condition in 1989 while the Veteran was in service, followed by post-service motor vehicle accidents, and injury at the library which he says directly led to low back surgery due to L4-S1 dysfunction and other back trauma, like when playing with his son and lifting in Boise in 2009.

In a March 2011 addendum, the December 2010 examiner emphasized that the in-service treatment was for, at most, a minor strain, and the current condition came far later in time and is associated with a new injury.  He also noted that May 2010 medical records noted the Veteran's lumbar condition and did not relate it to service.

The Board found that the December 2010 VA/March 2011 VA opinions were inadequate to the extent that they did not specifically address the aggravation component of a secondary service connection theory of entitlement. 
 
In a December 2010 statement, the Veteran noted that he was in a walking cast and on crutches for months.  He noted that, since that time, he has not walked with a normal gait due to the right foot injury, which misaligns his back and increases the pain.  He also noted that his back pain is from repeated use in the military, including hauling stretchers, moving patients, carrying aid bags and rucksacks, road marches and running on the road, and jumping from vehicles.

A July 2012 VA record notes that the Veteran was in a motor vehicle accident in June 2012 while driving a government vehicle and performing his job duties.  He sustained injuries to his neck and low back.  A July 2012 record notes that the Veteran was found on MRI to have several herniated discs.  He was referred to a neurosurgeon for new left central disc herniation at L5-S1 that displaced the left S1 nerve root posteriorly, as was shown on a recent MRI.

Another July 2012 record notes that the Veteran has chronic low back and leg pain in the setting of two previous lumbar surgeries.  The etiology was unclear, with there possibly being new disc herniation, scar tissue, and facet etiologies.  This record notes that the Veteran had had good relief from his last lumbar surgery until three to four years ago.  It was noted that he has had progressive back pain over the last year.  

At his May 2014 Board hearing, the Veteran testified that the walking cast he was given for his right foot made him walk at a greatly tilted angle, which made his back hurt badly.  He was given Motrin for inflammation, and no MRI was conducted.  He testified that he went to Idaho State and got his medical care through the university in approximately 1997.  He sought treatment from Dr. B.B., whose records are unavailable.  The Veteran testified that Dr. B.B. had told him that walking three to four months with his pelvis tilted would easily cause his back problem, especially if he were already having some back problems beforehand with no MRI to substantiate that there was anything wrong.  He testified that Dr. B.B. had told him that, if he were having a disc-related problem, it would not show on an x-ray.  He also testified that Dr. B.B. had told him that his issue was probably long term, and not something that had just started the week before he examined the Veteran.  He could not recall if Dr. B.B.'s written record specifically mentioned uneven walking, but he did recall that Dr. B.B. had put in the record that the low back problem was due to long-term use.  

He testified that he was discharged because, physically, he was at a point where he was no longer able to meet the demands of the military.  He reported that, even though he was in good shape in service, he could not maintain that level of functionality to perform tasks such as carrying his rucksack and keeping up on marches.  

A June 2017 examination report gives a detailed account of the Veteran's medical history and opines that the Veteran's back disability was not at least as likely as not aggravated beyond its natural progression by the service-connected right foot disability.  The examiner has presented a highly detailed rationale with a lengthy discussion of the Veteran's medical history and pertinent medical principles.  In part, the examiner concluded that the lack of evidence of any antalgic gait post-separation and prior to a June 2012 motor vehicle accident made it less likely than not that the service-connected right foot disability aggravated his back disability beyond its natural progression.  He noted that the medical records reflect the Veteran suffered a significant low back injury in the June 2012 motor vehicle accident.

The examiner also noted that the Veteran suffered back injuries while lifting on two separate documented occasions (in July 2009 and May 2010), and was able to perform a treadmill test with no mention of back or foot pain.

The June 2017 VA examiner also determined that the Veteran's obesity was a significant factor in his back pain, even prior to the 2012 motor vehicle accident.  He noted that the Veteran weighed 188 pounds at his first VA examination in November 1990 and had a normal gait, and that he weighed 265 pounds by 2001.  He weighed 286 pounds shortly following the car accident.

Finally, the examiner noted that a podiatry record indicates the Veteran's right foot problems are due to overloading his right foot due to left leg symptoms secondary to the back problem that resulted from the 2012 motor vehicle accident, not the other way around.  

The Board finds the above VA opinions to be highly probative, as they were authored by examiners who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  They reflect review of the claims file and interview and examination of the Veteran.  They also contain rationales for their opinions that cite to pertinent medical principles and the facts of the Veteran's case.  The Board finds, contrary to the suggestion made by the Veteran in his July 2017 statement, that this rationale does not discount his medical history prior to 2012.  The examiner's finding of a relationship between a current low back disability and a 2012 motor vehicle accident is not inconsistent with the Veteran having filed his most recent claim in 2009.  This rationale does not suggest that no back injuries or surgeries had occurred prior to the June 2012 accident, nor does it suggest that the Veteran had not sought any treatment for his back prior to June 2012.  The Board finds that these opinions contemplate the Veteran's entire medical history and account for such history in their rationales.  In addition, these opinions contemplate the direct, secondary, and aggravation theories of entitlement.

The Board acknowledges that the Veteran himself believes that his current back disability has arisen from service, either directly due to an in-service injury or wear and tear or as secondary to an altered gait from a service-connected right foot disability.  The Board also acknowledges the Veteran's July 2017 statement in which he asserts that he is "a licensed medical professional ... [who has] served as a VA social worker after working as an EMT [emergency medical technician]."  The Board notes that the Veteran's particular credentials do not automatically render him qualified to offer his own opinion as to the relationship between a right foot disability and a subsequent low back disability, or between an in-service injury or activities and a subsequent low back disability, especially when taking into consideration the multiple post-service injuries and accidents.  There is no indication that the Veteran has a level of expert medical knowledge in musculoskeletal disorders and any long term effects of trauma and altered body mechanics on the spine on par with the medical professionals who rendered the objective opinions in this case. 

The Board must also consider the Veteran's accounts of what his physicians have told him.  There is the Veteran's December 2009 assertion concerning his primary care physician's belief that the Veteran's back pain has worsened because he had to alter his gait in order to overcompensate for the service-connected right foot injury.  There is also the Veteran's hearing testimony concerning a statement he contends that Dr. B.B. made asserting a relationship between his altered gait from the right foot injury and his low back disability, and he asserted that he was ultimately unsure whether Dr. B.B. made an express connection between uneven walking and the back disability.  The Veteran is competent to report these doctor's statements. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the available medical records from his doctors do not document these favorable medical opinions.  Thus, even assuming the credibility of the Veteran's statements reporting the opinion, the Board is unable to assess the evidentiary value of such a medical opinion.  More specifically, the Board cannot determine the factual premise and reasoning underpinning such favorable medical opinion. See Nieves-Rodriguez, 22 Vet. App. at 304.  Therefore, these doctor's medical opinions have little probative value and are not sufficiently probative or persuasive to controvert the unfavorable VA examiners' opinions discussed above.  Additionally, it has also been demonstrated that the Veteran's own account of what a medical professional has said has been inaccurate to be relied upon.  (See, e.g., the Veteran's description of the contents of the 2010 records from Dr. M.H. versus what the May 2010 record itself actually reads with respect to the MRI.)  

Finally, the Board acknowledges the Veteran's assertion that appears, for example, in a November 2011 personal statement, that he has "not had a period of time since leaving the military that I have not suffered from some form of ongoing low back pain."  Prior to the Veteran's original claim for service connection for a back disability in March 2004, the Veteran attributed the onset of back problems due to post-service events.  As noted above, in April 2000, the Veteran reported that he hurt his back three years ago in June.  There was no mention of ongoing back problems since service.  The December 2009 letter from Dr. C.L. indicated that the Veteran had an operation/serious injury of the low back with an apparent onset date of 1997 and surgery in 1998.  There are too many intercurrent post-service events for service connection to be persuasively substantiated on the basis of lay evidence of continuity of symptomatology.  The facts are complex enough that there must be a medically sound basis to attribute the post-service findings to the injury in service.  Here, the probative medical opinion evidence shows that the Veteran's back disability is more properly attributable to post-service intercurrent causes.

The Board has considered the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection is not warranted. 




ORDER

Entitlement to service connection for a low back disorder, to include as secondary to residuals of a right foot injury, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


